Continuation Sheet
Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: 

Applicant argues that Nakatsuka fails to disclose a “rare-earth magnetic-forming sintered body” with at least two regions respectively having defined axis orientation angles different from each other by 20º or more,” and “an angular deviation of the orientation angle of each easy magnetization axis of each magnet magnetic particle with respect to the axis orientation angle defined for the particular rectangular area is not larger 16º”.  The examiner respectfully disagrees.
In response to applicant’s arguments that Nakatsuka’s magnet is not a sintered RE magnet:
Nakatsuka discloses creating a sintered rare-earth magnet be identifying the method of molding and the magnetization means used.
“In the case of using a rare earth magnetic powder, the electromagnet method is advantageous because a large applied magnetic field can be expected.” (col. 6 lines 5-9).
“an already known method such as  wet molding or dry molding can be used as a green preparation method in case of a sintered magnet (col. 5 line 65 to col. 6 line 2).
Applicant states that accordingly, based on what is discussed in Nakatsuka, FIG. 25 is a rare earth sintered magnet that is used in the injection mold to form an anisotropic permanent magnet having easy magnetization axes. Furthermore, FIG. 25 of Nakatsuka corresponds to 
In response, Figure 25 is a magnet prepared in cavity (1) of the injection molding means of Figure 13 (col. 11 lines 25-35).  The magnet of Figure 25 discloses the claimed magnetic properties and can be made as a rare earth sintered body as disclosed in col.  5 lines 30-38.  The device in Figure 13, is used to create the green compact (col. 5 lines 65 to col. 6 line 2) which is later sintered such as is shown in Examples 33 to 35 and Comparative Examples 22 to 25 (col. 13 lines  38).  Although not every example illustrates magnet preparation for both a synthetic resin magnet or a sintered magnet, it is clearly disclosed that the anisotropic permanent magnet of Nakatsuka et al. can be either (col. 5 lines 30-38) and one would know how to adjust the comparative examples to obtain either a synthetic resin magnet or a sintered rare-earth magnet based on all the disclosed examples.
Applicant states that Nakatsuka does not discuss any sintering process or temperature that can reasonably be considered to teach or suggest that sintering is done to the synthetic resin magnets formed by the injection molding method or apparatus described in Nakatsuka. (see Nakatsuka, col. 10, line 1, to col. 12, line 67, and Tables 1, 2 and 4).
In response, Nakatsuka discloses examples of sintering of the magnet such as Examples 1 to 19 and Comparative Examples 1 to 9 wherein a sintering temperature of 1250ºC is used (col. 11 lines 1-28) and Examples 33 to 35 and Comparative Examples 22 to 25 wherein a sintering temperature of 1250ºC is used (col. 31 lines 24-39).
Applicant states that in Nakatsuka, “[t]he magnetic powder used in Examples 15-19, Examples 33-35, Comparative Examples 7-9 and Comparative Examples 22-25 is not a rare-
In response, although the specific Examples do not show the use of a rare-earth material, Nakatsuka et al. clearly states that rare earth magnetic powder such as samarium-cobalt magnetic powder, neodymium-iron-boron magnetic powder, samarium-iron-nitrogen magnetic powder are used (col. 5, lines 3-38).
“The anisotropic permanent magnet of the present invention may be either a synthetic resin magnet or a sintered magnet. The magnetic powder to be used in the synthetic resin magnet or the sintered magnet can be a conventionally known anisotropic magnetic powder such as ferrite magnetic powder, AlNiCo magnetic powder, or rare earth magnetic powder such as samarium-cobalt magnetic powder, neodymium-iron-boron magnetic powder, samarium-iron-nitrogen magnetic powder.” (col. 5 lines 03-38).

	Thus, although the examples are for a synthetic resin magnet or a sintered ferrite magnet, Nakatsuka et al. (col. 5 lines 30-38) clearly discloses that a sintered rare earth permanent magnet material can be made using the processes disclosed in the specification which provide alternative molding means wet or dry molding (col. 5 line 65 to col. 6 line 2) and magnetization means use of an electromagnet (col. 6 lines 6-9).

In response to applicant’s arguments pertaining to Nakatsuka magnet’s magnetic orientation:
	The examiner has directed to Fig. 25 to disclose the orientation angles as claimed, specifically, “at least two regions respectively having defined axis orientation angles different 
	In response to applicant that Fig. 25 is not drawn to scale, applicant’s arguments have been found unpersuasive.  The examiner is not taking the position that Nakatsuka’s Fig. 25 discloses the exact angle orientation, but rather taking the general teaching of the direction of the magnetic orientation.  The claims does not preclude from having the rectangular areas be in specific location and size to determine the angle magnetic orientation difference.  Because of the broad nature of the claims, (rectangular areas can be of any location and any size), the examiner contends that there are actually numerous areas within the magnet that would fall upon an axis orientation angles that is different from each other by 20º or more.  For one example, taking the orientations angles from each opposite ends of the magnet would inherently have an axis orientation angles that is different from each other by 20º or more.

For these reasons set forth above, the rejections are being maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/            Examiner, Art Unit 1785                                                                                                                                                                                            
/Holly Rickman/            Primary Examiner, Art Unit 1785